Title: To James Madison from William C. C. Claiborne, 6 December 1803
From: Claiborne, William C. C.
To: Madison, James



Sir
Fort Adams Decr. 6th 1803.
The transports as fast as they are completed receive their lading: and there is a prospect of a final embarkation tomorrow evening.
I am daily learning the serious expence of military preparations; and shall therfore pray to my god, more fervently than ever, that our country may never be forced to the ruinous necessity of extensive armaments. In preparing transports, equipping soldiery and furnishing our new raised volunteers with the variety of comforts necessary even for a short Campaign I find that much money is required.
The volunteers from Tenessee have not arrived and I flatter myself that their services in Louisiana may be dispensed with.
The owner of the impressed schooner (Bilboa) continues dissatisfied. But I am inclined to suspect that his dissatisfaction is only affected, to enhance the price of her service. I have the honor to be, with consideration Your obedient servant,
William C. C. Claiborne
 

   
   RC (DNA: RG 59, TP, Orleans, vol. 2); letterbook copy (Ms-Ar: Claiborne Executive Journal, vol. 13). RC in a clerk’s hand, signed by Claiborne.


